Citation Nr: 0604646	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-35 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Veteran represented by: The American Legion



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from October 1966 to October 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, in which the RO granted service connection for 
diabetes mellitus, assigning a 20 percent disability 
evaluation effective from July 9, 2001.  Subsequently, the RO 
changed the effective date to May 8, 2001.  

The Board notes that in a February 2005 rating decision, the 
veteran was secondarily service-connected for impotence, loss 
of use of a creative organ, hypertension, and peripheral 
neuropathy of the upper and lower extremities due to the 
diabetes mellitus.  As the veteran has not filed an appeal, 
these issues are not currently before the Board.  

The veteran originally requested a hearing before the Board.  
In January 2004, the veteran withdrew his request. 
 

FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
oral hypoglycemic agents and a diet restriction, but does not 
require insulin or regulation of his activities. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.10, 4.119 and Diagnostic Code 
7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification of the 
duty to notify and assist prior to the initial unfavorable 
agency decision in March 2002.  The RO provided the veteran 
with a notice letter in February 2002, which informed him 
that he could provide evidence or location of such. 
Additionally, an October 2003 statement of the case (SOC) 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  A March 2005 SSOC specifically requested the 
veteran to provide any evidence in his possession.  The 
letter, the SOC, and the SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The record contains private medical records and two VA 
examinations.  Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Increased Rating

The RO granted service connection for diabetes mellitus on 
the basis of the veteran's service in the Republic of Vietnam 
and treatment records showing a diagnosis of diabetes 
mellitus in a March 2002 rating decision.  An initial rating 
of 20 percent was assigned effective May 8, 2001.  

The veteran contends that he is entitled to an initial 
evaluation in excess of 20 percent.  In support of his claim, 
the veteran describes progressive loss of strength in his 
arms and feet, tingling and numbness of the arms and feet, 
and an abnormal sensation of a knot in the back of the left 
knee due to the service-connected diabetes mellitus.  The 
veteran also states that he has skin problems between his 
toes, high blood pressure, impotency and foot pain while 
walking due to this condition.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; requiring an oral hypoglycemic agent and 
a restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, a restricted diet and 
regulation of activities.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Under the criteria for a 100 percent rating, 
regulation of activities is described as involving avoidance 
of strenuous occupational and recreational activities.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2005).

The March 2002 VA examiner noted that the medical records 
were unavailable for review.  The VA examiner stated that the 
veteran reported a diagnosis of diabetes mellitus in 1993 and 
that the veteran takes oral, non-insulin medications and 
restricts his diet to control his diabetes mellitus.  The VA 
examiner reported that though the veteran experiences 
intermittent symptoms of tingling and numbness in the lower 
and upper extremities, the neurological examination was 
within normal limits.  The VA examiner did not find any 
evidence of hypertension and noted that the cracking skin 
between the veteran's toes and hyperpigmentation on his back 
were unrelated to diabetes mellitus.  There was no medical 
determination that the veteran need to regulate his 
activities or take insulin due to the service-connected 
diabetes mellitus.

The January 2005 VA examiner diagnosed the veteran with 
hypertension, impotency, peripheral neuropathy of the upper 
and lower extremities and jungle rot, a skin condition of the 
feet.  The examiner stated that the impotency, hypertension, 
and the peripheral neuropathy were at least as likely as not 
related to diabetes mellitus.  The examiner stated that since 
the onset of jungle rot preceded that of diabetes mellitus, 
it was unrelated to diabetes mellitus.  There was no medical 
determination that the veteran needed to regulate his 
activities or take insulin due to the service-connected 
diabetes mellitus.

Private treatment records from Dr. S. covering the time 
period from November 1998 to December 2001 are also of 
record.  These records confirm the diagnosis and treatment of 
diabetes mellitus with non-insulin dependent medications, and 
do not recommend insulin or a regulation of activities as 
treatment for the veteran's condition. 

The RO assigned separate compensable ratings for the 
complications associated with diabetes mellitus, specifically 
impotence, loss of use of a creative organ, hypertension, and 
peripheral neuropathy of the upper and lower extremities.  
Therefore, the findings associated with these conditions will 
not be considered in the evaluation of the diabetes mellitus 
under Diagnostic Code 7913. 

Upon review, the Board finds that the evidence shows that the 
veteran's service-connected diabetes mellitus is most 
accurately characterized as requiring dietary restrictions 
and oral hypoglycemic agents, which is addressed by the 20 
percent evaluation.  The requirements for a 40 percent 
evaluation, characterized by an insulin requirement and a 
regulation of activities, were not met.  The Board notes that 
regulation of activities has been defined as "prescribed or 
advised to avoid strenuous occupational and recreational 
activities." See 61 Fed. Reg. 20, 440, 20, 446 (May 7, 
1996).  The VA and private medical records indicate that the 
veteran takes oral, non-insulin, medications to control his 
diabetes mellitus, and that he requires a restricted diet.  
The medical evidence does not show that the veteran requires 
insulin, that he has missed work, or regulated his activities 
otherwise due to the diabetes mellitus.  

There is no identifiable period of time since the effective 
date of service connection, during which the diabetes 
mellitus warranted a rating higher than 20 percent.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the 
veteran's diabetes mellitus.  In making this determination, 
the Board has considered the benefit of the doubt doctrine, 
but it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

The Court held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  However, the Board is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
Frequent hospitalization is not demonstrated.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


          
ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


